                        UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

MILDRED LAMPRECHT and GEORGE
LAMPRECHT,

                      Plaintiffs,

v.                                                          Case No: 6:19-cv-942-Orl-31LRH

CAPITAL RESORTS GROUP, LLC and
MERIDIAN FINANCIAL SERVICES,
INC.,

                      Defendants.


                                             ORDER
       This matter comes before the Court without a hearing on the Motion for Relief (Doc. 10)

and the Motion to Remand (Doc. 9), both filed by the Plaintiffs, Mildred Lamprecht and George

Lamprecht (henceforth, the “Lamprechts”), and the response in opposition (Doc. 15) to those

motions filed by the Defendants, Capital Resorts Group, LLC (“Capital Resorts”) and Meridian

Financial Services, Inc. (“Meridian Financial”).

       The Lamprechts sued the Defendants in state court alleging, inter alia, a violation of the

Federal Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692 et seq. (Doc. 1-1 at

2). On May 20, 2019, the Defendants removed the case to this court on the basis of federal

question jurisdiction. (Doc. 1). Eight days later, the Defendants filed a joint motion to compel

arbitration and dismiss or stay the case (Doc. 5). The deadline for responding to that motion was

June 11, but the Lamprechts did not file a response. However, a week after that deadline had

passed, the Lamprechts filed a motion to remand the case to state court (Doc. 9). On June 25, the

Court granted the motion to arbitrate as unopposed. (Doc. 10).
       The Lamprechts now seek relief from the order granting the motion to compel arbitration

pursuant to Federal Rule of Civil Procedure 60(b)(1), which allows courts to grant such relief on

the grounds of “mistake, inadvertence, surprise, or excusable neglect”. The Lamprechts argue

that the Court erred in compelling arbitration while the motion to remand was pending, and they

contend that responding to the motion to compel arbitration could have resulted in a waiver of

their ability to seek remand. They cite no case law supporting the former proposition; in addition,

the motion to remand is without merit, as it is based on an argument that their federal-law claim

was asserted only against Meridian Financial and not Capital Resorts. See 28 U.S.C. § 1367

(providing district courts with supplemental jurisdiction over state-law claims that are so related to

claims over which the court has original jurisdiction that they form part of the same case or

controversy under Article III).

       As for the latter point, the cases cited by the Lamprechts do state that a plaintiff may waive

the right to seek remand where he or she engages in

               affirmative conduct or unequivocal assent of a sort which would
               render it offensive to fundamental principles of fairness to remand,
               as where the party seeking remand has been unsuccessful in
               litigation of a substantial issue, such as the right to a jury trial or the
               right to take depositions or has filed an amended complaint seeking
               further or different relief from the federal court.

Knowles v. Hertz Equipment Rental Co., 657 F. Supp. 109, 111 (S.D. Fla. 1987) (quoting

Maybruck v. Haim, 290 F. Supp. 721, 723-24 (S.D.N.Y. 1968)). None of the cited cases,

however, suggest that something as simple as responding to an opposing party’s motion could

constitute “unequivocal assent” to the jurisdiction of the federal court. 1



       1
         Of course, if the Lamprechts were truly concerned that merely responding to the
Defendants’ motion could be construed as a waiver, they could have requested an extension of the
deadline for that response until after the motion to remand had been resolved.



                                                  -2-
       In consideration of the foregoing, it is hereby

       ORDERED that the Motion to Remand (Doc. 9) is DENIED. And it is further

       ORDERED that the Motion for Relief (Doc. 10) is DENIED.

       DONE and ORDERED in Chambers, Orlando, Florida on July 24, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                                -3-
